Title: V. To Colonel John Bailey, 30 April 1780
From: Washington, George
To: Bailey, John


            
              Sir
              Head Quarters Morris Town 30th April 1780
            
            I have been favd with yours of the ——inst. and am sorry to find that the particular circumstances mentioned by you lay you under the necessity of quitting the service—Having made it a rule whenever applications of a similar nature have been made to me by Officers of your Rank to refer them to Congress, I must request you to signify your intentions to them and await thei[r] determination.
            Should it please Congress to accept your resignation, I hope you will obtain by a retirement from the fatigues of a military life, a perfect recovery of your health. I am &.
          